Exhibit 10.13
EXECUTION
PLEDGE AND SECURITY AGREEMENT
(PostRock Energy Services Corporation)
     THIS PLEDGE AND SECURITY AGREEMENT (herein referred to as this “Security
Agreement”) is executed as of September 21, 2010, by POSTROCK ENERGY SERVICES
CORPORATION, a Delaware corporation, formerly known as Quest Resource
Corporation and successor by merger to Quest Resource Acquisition Corp.,
PostRock Midstream, LLC (the successor by merger to Quest Midstream Partners,
L.P. and Quest Midstream GP, LLC), Quest Cherokee Oilfield Services, LLC, Quest
Mergersub, Inc., Quest Midstream Holdings Corp., Quest Energy Service, LLC and
Energy & Midstream Partners JV, LLC (“Debtor”), whose address is 210 Park
Avenue, Suite 2750, Oklahoma City, Oklahoma 73102, in favor of ROYAL BANK OF
CANADA as Collateral Agent (hereafter defined) for the benefit of the
Beneficiaries (hereafter defined) (the Collateral Agent, in such capacity, the
“Secured Party”) whose address is Royal Bank Plaza, P.O. Box 50, 200 Bay Street,
12th Floor, South Tower, Toronto, Ontario M5J 2W7.
RECITALS
     A. Quest Midstream Partners, L.P., a Delaware master limited partnership
(which merged into and became Quest Acquisition Partners, LLC, which changed its
name to PostRock Midstream, LLC, which merged into PostRock Energy Services
Corporation) and Bluestem Pipeline, LLC, as borrowers, and Royal Bank of Canada
as administrative and collateral agent, and the lenders party thereto, entered
into a Credit Agreement, dated as of January 31, 2007, providing for a
$75,000,000 Senior Credit Facility (as amended from time to time, the “Original
Midstream Credit Agreement”).
     B. The Original Midstream Credit Agreement was amended and restated by an
Amended and Restated Credit Agreement dated as of November 1, 2007 among Quest
Midstream Partners, L.P. and Bluestem Pipeline, LLC, as borrowers, Royal Bank of
Canada, as administrative and collateral agent, and the lenders party thereto
(the “Midstream Lenders”) providing for a $135,000,000 Senior Credit Facility
(as amended from time to time, the “First Amended and Restated Midstream Credit
Agreement”).
     C. In connection with the First Amended and Restated Midstream Credit
Agreement, Quest Midstream Partners, L.P. financed its acquisition of (i) 100%
of the limited liability company membership interest in each of (a) Midcoast
Kansas Pipeline, L.L.C., a Delaware limited liability company (whose name after
its acquisition was changed to Quest Kansas Pipeline, L.L.C.), and (b) Midcoast
Kansas General Partner, L.L.C., a Delaware limited liability company (whose name
after its acquisition was changed to Quest Kansas General Partner, L.L.C.), each
of whom collectively owned 100% of the general partner interest in Enbridge
Pipelines (KPC), a Kansas general partnership (whose name after its acquisition
was changed to Quest Pipelines (KPC)) which owned an approximate 1,120 mile
interstate natural gas pipeline, gathering systems, processing facilities and
related assets located in the States of Kansas, Oklahoma and Missouri.
     D. The First Amended and Restated Midstream Credit Agreement was amended by
a First Amendment to Amended and Restated Credit Agreement, dated November 1,
2007, Second Amendment to Amended and Restated Credit Agreement, dated
October 28, 2008, and Third Amendment to Amended and Restated Credit Agreement,
dated December 17, 2009 (the First Amended and Restated Midstream Credit
Agreement as so amended the “Prior Midstream Credit Agreement”).
     E. The Prior Midstream Credit Agreement is being amended and restated in
its entirety pursuant to that certain Second Amended and Restated Credit
Agreement of even date herewith (the
PESC KPC Pipeline Equity Pledge

1



--------------------------------------------------------------------------------



 



“Pipeline Credit Agreement”), among Debtor and PostRock KPC Pipeline, LLC, a
Delaware limited liability company (“KPC Pipeline LLC”; collectively KPC
Pipeline LLC and Debtor, the “Pipeline Facility Borrowers”), each lender from
time to time party thereto (collectively, the “Pipeline Facility Lenders”), and
Royal Bank of Canada, as administrative agent and collateral agent. Pursuant to
the Pipeline Credit Agreement, the Pipeline Facility Lenders have agreed to make
a $15,000,000 term loan to the Pipeline Facility Borrowers.
     F. Pursuant to that certain Second Amended and Restated Credit Agreement
dated of even date herewith (the “Borrowing Base Facility Credit Agreement”; the
Pipeline Credit Agreement, together with the Borrowing Base Facility Credit
Agreement collectively, the “Credit Agreements” and individually a “Credit
Agreement”), among Debtor and MidContinent (hereinafter defined)(collectively
Debtor and MidContinent, the “Borrowing Base Facility Borrowers”), each lender
from time to time party thereto (collectively, the “Borrowing Base Facility
Lenders”), and Royal Bank of Canada, as administrative agent and collateral
agent, the Borrowing Base Facility Lenders have agreed to make loans and issue
letters of credit to or for the Borrowing Base Facility Borrowers.
     G. Pursuant to an Intercreditor and Collateral Agency Agreement dated of
even date herewith (the “Intercreditor Agreement”) among Royal Bank of Canada,
as First Lien Agent (hereafter defined) for the First Lien Secured Parties
(hereafter defined), the First Lien Secured Parties, Royal Bank of Canada, as
Second Lien Agent (hereafter defined) for the Second Lien Secured Parties
(hereafter defined), the Second Lien Secured Parties and each of the Debtor and
MidContinent, Royal Bank of Canada, as collateral agent for the First Lien
Secured Parties and Second Lien Secured Parties, and KPC Pipeline LLC, the
Collateral Agent agreed to act as collateral agent for the First Lien Secured
Parties and Second Lien Secured Parties for purposes of dealing with the
Collateral, including for purposes of this Security Agreement, apportioning
payments among First Lien Secured Parties and the Second Lien Secured Parties
with respect to proceeds thereof.
     H. The Debtor has agreed to enter into this Security Agreement, and (i) in
connection with the Pipeline Credit Agreement, Debtor desires to secure all
indebtedness owing under the Pipeline Credit Agreement with a first priority
lien on the Collateral, and (ii) in connection with the Borrowing Base Facility
Credit Agreement, Debtor desires to secure all indebtedness owing under the
Borrowing Base Facility Credit Agreement with a lien on the Collateral which is
junior, subject and subordinated to the lien on the Collateral securing
indebtedness owing under the Pipeline Credit Agreement.
     I. Debtor has duly authorized the execution, delivery and performance of
this Security Agreement.
     J. This Security Agreement is integral to the transactions contemplated by
the Intercreditor Agreement and Credit Agreements, and the execution and
delivery of this Security Agreement is required under the terms of the Credit
Agreements.
     ACCORDINGLY, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Debtor and Secured Party hereby agree as follows:
ARTICLE I
Definitions and References
     Section 1.1. References to Pipeline Credit Agreement. The terms,
conditions, and provisions of the Pipeline Credit Agreement are incorporated
herein by reference, the same as if set forth herein verbatim, which terms,
conditions, and provisions shall continue to be in full force and effect
hereunder so long as the Pipeline Facility Lenders are obligated to lend under
the Pipeline Credit Agreement and
PESC KPC Pipeline Equity Pledge

2



--------------------------------------------------------------------------------



 



thereafter until the Obligations (hereafter defined) are paid and performed in
full (except as provided in Sections 10.01(d) and 10.01(e) of the Pipeline
Credit Agreement).
     Section 1.2. Certain Definitions. Unless otherwise defined herein, or the
context hereof otherwise requires, each term defined in the Pipeline Credit
Agreement or in the UCC is used in this Security Agreement with the same
meaning; provided that, if the definition given to such term in the Pipeline
Credit Agreement conflicts with the definition given to such term in the UCC,
the definition in the Pipeline Credit Agreement shall control to the extent
legally allowable; and if any definition given to such term in Chapter 9 of the
UCC conflicts with the definition given to such term in any other chapter of the
UCC, the Chapter 9 definition shall prevail. As used herein, the following terms
have the meanings indicated:
     Section 1.3. Certain Definitions. Definitions in this Security Agreement
The following terms have the following meanings unless otherwise indicated:
     Beneficiaries means collectively all of the Intercreditor Secured Parties
and Beneficiary means any one of the Beneficiaries.
     Borrowing Base Facility Borrowers has the meaning set forth in Recital F
hereto.
     Borrowing Base Facility Credit Agreement has the meaning set forth in
Recital F hereto.
     Borrowing Base Facility Lenders has the meaning set forth in Recital F
hereto.
     Collateral means, with respect to Debtor, all property described in
Section 2.1 in which Debtor has any right, title or interest.
     Collateral Agent means Royal Bank of Canada in its capacity as “Collateral
Agent” for the Intercreditor Secured Parties pursuant to the Intercreditor
Agreement.
     Credit Agreement and Credit Agreements have the meanings specified in
Recital F.
     Debtor has the meaning specified in the preamble.
     First Amended and Restated Midstream Credit Agreement has the meaning set
forth in Recital B hereto.
     First Lien Agent has the meaning set forth in the Intercreditor Agreement.

    First Lien Document has the meaning set forth in the Intercreditor
Agreement.

    First Lien Notes has the meaning set forth in the definition of
“Obligations”.

    First Lien Obligations has the meaning set forth in the Intercreditor
Agreement.

    First Lien Secured Parties has the meaning set forth in the Intercreditor
Agreement.

    Intercreditor Agreement has the meaning set forth in Recital G hereto.

     Intercreditor Secured Parties means the “Secured Parties” as defined in the
Intercreditor Agreement.
PESC KPC Pipeline Equity Pledge

3



--------------------------------------------------------------------------------



 



     Issuer has the meaning specified in Section 2.1.
     KPC Pipeline LLC has the meaning set forth in Recital E hereto.
     MidContinent means PostRock MidContinent Production, LLC, a Delaware
limited liability company.
     Midstream Lenders has the meaning set forth in Recital B hereto.
     Notes has the meaning set forth in the definition of “Obligations”.
     Obligations means, collectively
     (a) all indebtedness, liabilities, and obligations of Debtor arising under
this Security Agreement,
     (b) all First Lien Obligations including without limitation, all
indebtedness, obligations and liabilities, whether now in existence or hereafter
arising, whether by acceleration or otherwise, of a Pipeline Facility Borrower
arising out of or under the Pipeline Credit Agreement and each other First Lien
Document to which a Pipeline Facility Borrower is a party, and all indebtedness,
obligations and liabilities, whether now in existence or hereafter arising,
whether by acceleration or otherwise, and evidenced by those certain promissory
notes in the aggregate principal amount of Fifteen Million and 00/100 United
States Dollars (US $15,000,000.00) executed jointly and severally by the
Pipeline Facility Borrowers and payable to the order of the Pipeline Facility
Lenders on or before February 28, 2012 and all other notes given in substitution
for the foregoing promissory notes, or in modification, renewal, rearrangement
or extension thereof, in whole or in part (such promissory notes, as from time
to time supplemented, amended or modified and all other notes given in
substitution therefor or in modification, renewal, rearrangement or extension
thereof, in whole or in part, being hereafter collectively called the “First
Lien Notes”), and with interest, collection and attorneys’ fees, all as provided
therein,
     (c) all Second Lien Obligations including including without limitation,
(i) all indebtedness, obligations and liabilities, whether now in existence or
hereafter arising, whether by acceleration or otherwise, of Midcontinent and
Debtor arising out of or under the Borrowing Base Facility Credit Agreement and
each other Second Lien Document, and all indebtedness, obligations and
liabilities, whether now in existence or hereafter arising, whether by
acceleration or otherwise, and evidenced by those certain promissory notes in
the initial aggregate principal amount of Two Hundred Twenty-Five Million and
00/100 United States Dollars (US $225,000,000.00) executed jointly and severally
by Midcontinent and Debtor and payable to the order of the Borrowing Base
Facility Lenders on or before June 30, 2013 and all other notes given in
substitution for the foregoing promissory notes, or in modification, renewal,
rearrangement or extension thereof, in whole or in part (such promissory notes,
as from time to time supplemented, amended or modified and all other notes given
in substitution therefor or in modification, renewal, rearrangement or extension
thereof, in whole or in part, being hereafter collectively called the “Second
Lien Notes;” the First Lien Notes and the Second Lien Notes collectively called
the “Notes”), and with interest, collection and attorneys’ fees, all as provided
therein and (ii) all indebtedness, obligations and liabilities, whether now in
existence or hereafter arising, whether by acceleration or otherwise, in respect
to letters of credit issued pursuant to the Borrowing Base Facility Credit
Agreement and all reimbursement obligations in respect thereof. It being
understood and agreed that the liens and security interests granted in this
Security Agreement to secure the indebtedness described in (c) above is junior,
subject and subordinated to the liens and security interests granted in this
Security Agreement to secure the indebtedness described in (b) above and this
Security Agreement is a Security Document (as defined in the Intercreditor
Agreement) and is subject to the agreements set forth in the Intercreditor
Agreement,
PESC KPC Pipeline Equity Pledge

4



--------------------------------------------------------------------------------



 



     (d) all additional loans or advances made by the Beneficiaries to or for
the benefit of the Pipeline Facility Borrowers or Borrowing Base Facility
Borrowers pursuant to the Pipeline Credit Agreement, Borrowing Base Facility
Credit Agreement or any other First Lien Document or Second Lien Document,
     (e) payment of and performance of any and all present or future obligations
of any Pipeline Facility Borrower or any Borrowing Base Facility Borrower
according to the terms of any Lender Hedging Agreement,
     (f) any sums which may be advanced or paid by Secured Party or any
Beneficiary under the terms hereof on account of the failure of Debtor to comply
with the covenants of Debtor contained herein, or the failure of Debtor to
comply with the covenants of Debtor contained in the Pipeline Credit Agreement,
Borrowing Base Facility Credit Agreement or any other First Lien Document or
Second Lien Document; and all other indebtedness of Debtor arising pursuant to
the provisions of this Security Agreement, including penalties, indemnities,
legal and other fees, charges and expenses, and amounts advanced by and expenses
incurred in order to preserve any collateral or security interest, whether due
after acceleration or otherwise; and
     (g) all interest (including, without limitation, interest accruing at any
post-default rate and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) in respect of all of the indebtedness described
herein and all costs of collection and attorneys’ fees, all as provided herein
and in the Pipeline Credit Agreement and Borrowing Base Facility Credit
Agreement.
     Original Midstream Credit Agreement has the meaning set forth in Recital A
hereto.
     Pipeline Credit Agreement has the meaning set forth in Recital E hereto.
     Pipeline Facility Borrowers and Pipeline Facility Borrower have the
meanings set forth in Recital E hereto.
     Pipeline Facility Lenders and Pipeline Facility Lender have the meanings
set forth in Recital E hereto.
     Pledged Equity has the meaning specified in Section 2.1.
     Prior Midstream Credit Agreement has the meaning set forth in Recital D
hereto.
     Second Lien Agent has the meaning set forth in the Intercreditor Agreement.
     Second Lien Document has the meaning set forth in the Intercreditor
Agreement.
     Second Lien Notes has the meaning set forth in the definition of
“Obligations”.
     Second Lien Obligations has the meaning set forth in the Intercreditor
Agreement.
     Second Lien Secured Parties has the meaning set forth in the Intercreditor
Agreement.
     Secured Party has the meaning specified in the preamble.
     Securities Act means the Securities Act of 1933.
PESC KPC Pipeline Equity Pledge

5



--------------------------------------------------------------------------------



 



     Security Agreement has the meaning specified in the preamble.
     UCC means the Uniform Commercial Code in effect in the State of New York
from time to time; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.
ARTICLE II
Security Interest
     Section 2.1. Grant of Security Interest. As collateral security for the
payment and performance of all Obligations, Debtor pledges, collaterally assigns
and grants to Secured Party a continuing security interest in all right, title
and interest of Debtor in and to Debtor’s 100% limited liability company
interest in KPC Pipeline, LLC (in its capacity as issuer of the Pledged Equity
(hereafter defined), the “Issuer”), whether such equity interest is now owned or
existing or hereafter acquired or arising, whether such equity is a General
Intangible or a security, and all equity that Debtor may acquire in the future
that is issued by Issuer and all proceeds of the foregoing (collectively, the
“Pledged Equity”).
     Section 2.2. Obligations Secured.
     (a) The security interest created hereby in the Collateral secures the
payment and performance of all Obligations.
     (b) Without limiting the generality of the foregoing, this Security
Agreement secures, as to Debtor, the payment of all amounts that constitute part
of the Obligations and would be owed by the Pipeline Facility Borrowers and
Borrowing Base Facility Borrowers to any Beneficiary but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any such Borrower.
ARTICLE III
Representations and Warranties
     Section 3.1. Representations and Warranties. Debtor represents and warrants
to Secured Party as follows:
     (a) Debtor has and will have at all times the right, power and authority to
grant to Secured Party as provided herein a security interest in the Collateral,
free and clear of any Lien, except for Permitted Liens. This Security Agreement
creates a valid and binding security interest in favor of Secured Party in the
Collateral, securing the Obligations.
     (b) With respect to Pledged Equity:
     (i) All units constituting Pledged Equity have been duly authorized and
validly issued, and, as applicable, are fully paid and non-assessable, and were
not issued in violation of the preemptive rights of any Person or of any
agreement by which Debtor or the Issuer is bound.
     (ii) All documentary, stamp or other taxes or fees owing in connection with
the issuance, transfer or pledge of any Pledged Equity (or rights in respect
thereof) have been paid.
PESC KPC Pipeline Equity Pledge

6



--------------------------------------------------------------------------------



 



     (iii) Other than as set forth herein, in the Pipeline Credit Agreement, or
under applicable federal or state securities Laws, no restriction or condition
exists with respect to the transfer, voting or capital of any Pledged Equity.
     (iv) Issuer has no outstanding subscription agreement, option, warrant or
convertible security outstanding or any other right outstanding pursuant to
which any Person would be entitled to have issued to it units of ownership
interest in Issuer.
     (v) Debtor has taken or concurrently herewith is taking all actions
necessary to perfect Secured Party’s security interest in Pledged Equity,
including making any registration, filing or notice that may be necessary or
advisable under Articles 8 or 9 of the Uniform Commercial Code as in effect in
the jurisdiction in which the Issuer of such Pledged Equity was organized, and
no other Person has any such registration, filing or notice in effect with
respect to the Pledged Equity.
     (vi) Debtor has delivered a correct and complete copy of the Issuer’s
limited liability company agreement to Secured Party.
     (vii) Neither the execution, delivery or performance of this Security
Agreement nor the exercise of any right or remedy of Secured Party hereunder
will cause a default under any agreement in respect of Pledged Equity to which
Debtor or Issuer is a party or otherwise adversely affect or diminish any
Pledged Equity.
     (viii) Debtor’s rights under any agreement in respect of Pledged Equity are
enforceable in accordance with their terms, except as such enforcement may be
limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights.
     (ix) Debtor has delivered to Secured Party to the extent such Pledged
Equity is uncertificated, an executed Acknowledgment of Pledge in the form of
Annex A with respect to such Pledged Equity.
     (c) The Pledged Equity constitutes all equity interests in the Issuer owned
by Debtor as of the date hereof. Debtor has delivered to Secured Party all
certificates evidencing such Pledged Equity, duly indorsed, or accompanied by
unit powers duly indorsed, in blank for transfer.
     (d) Debtor is a corporation and is organized under the laws of the State of
Delaware, which is Debtor’s location pursuant to the UCC. Debtor does not
presently conduct business under any name except the name in which it has
executed this Security Agreement, which is the exact name that appears in
Debtor’s organizational documents. Debtor’s only other names during the five
year period prior to the date of this Security Agreement are the names listed in
the preamble.
     (e) Debtor has good and marketable title to the Collateral, free and clear
of all Liens, except (i) for the security interest created by this Security
Agreement, and (ii) Permitted Liens. No effective financing statement or other
registration or instrument similar in effect covering any Collateral is on file
in any recording office except any that have been filed in favor of Secured
Party relating to this Security Agreement.
     (f) Neither the ownership or intended use of the Collateral by Debtor, nor
the grant of the security interest by Debtor to Secured Party hereunder:
     (i) conflicts with:
PESC KPC Pipeline Equity Pledge

7



--------------------------------------------------------------------------------



 



     (A) any applicable domestic or foreign Law,
     (B) any organizational document of Debtor or the Issuer; or
     (C) any agreement, judgment, license, order or permit applicable to or
binding upon Debtor or the Issuer, or
     (ii) results in or requires the creation of any Lien, charge or encumbrance
upon any asset of Debtor except for the security interest granted by Debtor to
Secured Party hereunder.
     (g) There is no condition precedent to the effectiveness of this Security
Agreement that has not been satisfied or waived.
ARTICLE IV
Covenants
     Section 4.1. General Covenants. Debtor will, so long as this Security
Agreement shall be in effect, perform and observe the following:
     (a) Without limitation of any other covenant herein, Debtor shall not cause
or permit any change in its name, identity or organizational structure, or any
change to its jurisdiction of organization, unless Debtor shall have first:
     (i) notified Secured Party of such change at least 30 days prior to the
effective date of such change (or such shorter notice as Secured Party may
approve),
     (ii) taken all action requested by Secured Party (under the following
subsection (b) or otherwise) for the purpose of further confirming and
protecting Secured Party’s security interest and rights under this Security
Agreement and the perfection and priority thereof, and
     (iii) if reasonably requested by Secured Party, provided to Secured Party a
legal opinion to Secured Party’s satisfaction confirming that such change shall
not adversely affect Secured Party’s security interest and rights under this
Security Agreement or the perfection or priority of such security interest.
In any notice delivered pursuant to this subsection, Debtor will expressly state
that the notice is required by this Security Agreement and contains facts that
may require additional filings of financing statements or other notices for the
purposes of continuing perfection of Secured Party’s security interest in the
Collateral.
     (b) Debtor will, at its expense and as from time to time reasonably
requested by Secured Party, promptly execute and deliver all further
instruments, agreements, filings and registrations, and take all further action,
in order:
     (i) to confirm and validate this Security Agreement and Secured Party’s
rights and remedies hereunder,
     (ii) to correct any error or omission in the description herein of the
Obligations or the Collateral or in any other provision hereof,
     (iii) to perfect, register and protect the security interest and rights
created or purported to be created hereby or to maintain the required priority
of such security interests and rights,

8

PESC KPC Pipeline Equity Pledge



--------------------------------------------------------------------------------



 



     (iv) to enable Secured Party to exercise and enforce its rights and
remedies hereunder, or
     (v) otherwise to give Secured Party the full benefits of the rights and
remedies described in or granted under this Security Agreement.
As part of the foregoing, Debtor will, whenever requested by Secured Party:
     (A) execute (as applicable) and file any financing statement, continuation
statement or other filing or registration relating to Secured Party’s security
interest and rights hereunder, and any amendment thereto, and
     (B) mark its books and records relating to any Collateral to reflect that
such Collateral is subject to this Security Agreement and the security interests
hereunder.
     (c) Debtor will:
     (i) Maintain good and marketable title to all Collateral, free and clear of
all Liens and not grant or allow any such Lien to exist except for the security
interest created by this Security Agreement, and (ii) Permitted Liens.
     (ii) Not allow to remain in effect, and cause to be terminated, any
financing statement or other registration or instrument similar in effect
covering any Collateral, except (i) any that has been filed in favor of Secured
Party relating to this Security Agreement, and (ii) Permitted Liens.
     (iii) Defend Secured Party’s right, title and security interest in and to
the Collateral against the claims of any Person.
     (d) Debtor shall not take any action that would, or fail to take any action
if such failure would, impair the enforceability, perfection or priority of
Secured Party’s security interest in any Collateral.
     Section 4.2. Covenants Relating Specifically to the Nature of the
Collateral. Debtor will, for so long as the Obligations relating to the First
Lien Documents are outstanding, perform and observe the following:
     (a) If Debtor shall at any time hold or acquire any certificated security
evidencing Collateral, Debtor will forthwith endorse, assign, and deliver the
same to Secured Party, accompanied by such instruments of transfer or assignment
duly executed in blank as Secured Party may from time to time specify.
     (i) If any security evidencing Collateral now or hereafter acquired by
Debtor is uncertificated and is issued to Debtor or its nominee directly by the
issuer thereof, Debtor shall immediately notify Secured Party of such issuance
and, pursuant to an agreement in form and substance satisfactory to Secured
Party, cause the issuer thereof to agree to comply with instructions from
Secured Party as to such security, without further consent of Debtor or such
nominee, or take such other action as Secured Party may approve in order to
perfect Secured Party’s security interest in such security.
     (ii) If any security, whether certificated or uncertificated, or other
Investment Property now or hereafter acquired by Debtor and evidencing
Collateral, is held by Debtor or its nominee through a securities intermediary,
Debtor shall immediately notify Secured Party
PESC KPC Pipeline Equity Pledge

9



--------------------------------------------------------------------------------



 



thereof, and, at Secured Party’s request and option, pursuant to an agreement in
form and substance satisfactory to Secured Party, either:
     (A) cause such securities intermediary to agree to comply with entitlement
orders or other instructions from Secured Party to such securities intermediary
as to such securities or other Investment Property, in each case without further
consent of Debtor or such nominee, or
     (B) in the case of financial assets or other Investment Property held
through a securities intermediary, arrange for Secured Party to become the
entitlement holder with respect to such Investment Property, with Debtor being
permitted to exercise rights to withdraw or otherwise deal with such Investment
Property.
Subsections (A) and (B) above shall not apply to any financial asset credited to
a Securities Account for which Secured Party is the securities intermediary or
commodity intermediary.
     (iii) Debtor shall not permit any Pledged Equity that is an equity interest
in a limited liability company or a limited partnership and that is a General
Intangible to become Investment Property unless it shall have given Secured
Party at least 30-days’ prior notice (or such shorter notice as Secured Party
may approve) and shall have taken such steps as Secured Party shall request in
connection with the perfection or priority of Secured Party’s security interest
therein as provided in subsections (i) and (ii) above.
     (iv) Debtor shall not:
     (A) adjust, settle, compromise, amend or modify any right in respect of any
Pledged Equity or any agreement relating thereto except for any adjustment,
settlement, modification, compromise or amendment that would not materially
adversely affect Secured Party’s rights hereunder;
     (B) permit the creation of any additional equity interest in the Issuer,
unless immediately upon creation the same is pledged to Secured Party pursuant
hereto to the extent necessary to give Secured Party a first-priority security
interest in such Pledged Equity after such creation that is in the aggregate at
least the same percentage of such Pledged Equity as was subject hereto before
such issue, whether such additional interest is presently vested or will vest
upon the payment of money or the occurrence or non-occurrence of any other
condition; or
     (C) enter into any agreement, other than the First Lien Documents and
Second Lien Documents, creating, or otherwise permit to exist, any restriction
or condition upon the transfer or exercise of any rights in respect of any
Pledged Equity, including any restriction or condition upon the transfer, voting
or control of any Pledged Equity.
ARTICLE V
Voting and Distribution Rights in Respect Of Pledged Equity
     Section 5.1. Voting Rights. Debtor shall be entitled to exercise all voting
and other consensual rights pertaining to the Pledged Equity or any part thereof
for any purpose; provided that Debtor shall not exercise or refrain from
exercising any such right if such action would have a material adverse effect on
the value of any Pledged Equity or on Secured Party’s security interest or the
value thereof; and provided further that, upon the occurrence and during the
continuance of an Event of Default,
PESC KPC Pipeline Equity Pledge

10



--------------------------------------------------------------------------------



 



upon notice from Secured Party to Debtor, all rights to exercise or refrain from
exercising the voting and other consensual rights that Debtor would otherwise be
entitled to exercise shall cease and all such rights shall thereupon become
vested in Secured Party, which thereupon shall have the sole right to exercise
or refrain from exercising such voting and other consensual rights.
     Section 5.2. Dividend Rights While No Event of Default Exists. Debtor shall
be entitled to receive and retain all dividends, interest and other
distributions paid in respect of the Pledged Equity until the occurrence and
continuance of an Event of Default.
     Section 5.3. Actions by Secured Party. Secured Party will execute and
deliver (or cause to be executed and delivered) to Debtor all such proxies and
other instruments as Debtor may reasonably request for the purpose of enabling
Debtor to exercise the voting and other rights that it is entitled to exercise
pursuant to Section 5.1 above and to receive the dividends or interest payments
that it is authorized to receive and retain pursuant to Section 5.2 above.
     Section 5.4. Rights While an Event of Default Exists. Upon the occurrence
and during the continuance of an Event of Default:
     (a) All rights of Debtor to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 5.2 shall automatically cease, and all such rights shall
thereupon become vested in Secured Party, which shall thereupon have the sole
right to exercise or refrain from exercising such voting and other consensual
rights and to receive and hold as Pledged Equity such dividends, interest and
other distributions.
     (b) All dividends, interest and other distributions that are received by
Debtor contrary to subsection (a) above shall be received in trust for the
benefit of Secured Party, shall be segregated from other funds of Debtor and
shall be forthwith paid over to Secured Party as Pledged Equity in the same form
as so received (with any necessary indorsement).
ARTICLE VI
Remedies, Powers and Authorizations
     Section 6.1. Normal Provisions Concerning the Collateral.
     (a) Debtor irrevocably authorizes Secured Party at any time and from time
to time to file, without the signature of Debtor, in any jurisdiction any
amendments to existing financing statements and any initial financing statements
and amendments thereto that:
     (i) indicate the nature of the Collateral;
     (ii) contain any other information required for the sufficiency or filing
office acceptance of any financing statement or amendment, including whether
Debtor is an organization, the type of organization and any organization
identification number issued to Debtor; and
     (iii) properly effectuate the transactions described in the First Lien
Documents, as determined by Secured Party in its discretion.
Debtor will furnish any information described in items (i) — (iii) above to
Secured Party promptly upon request. A carbon, photographic or other
reproduction of this Security Agreement or any financing statement describing
any Collateral is sufficient as a financing statement and may be filed in any
PESC KPC Pipeline Equity Pledge

11



--------------------------------------------------------------------------------



 



jurisdiction by Secured Party. Debtor ratifies and approves all financing
statements heretofore filed by or on behalf of Secured Party in any jurisdiction
in connection with the transactions contemplated hereby.
     (b) Effective upon and during the continuance of an Event of Default,
Debtor appoints Secured Party as Debtor’s attorney in fact and proxy, with full
authority in the place and stead of Debtor and in the name of Debtor or
otherwise, from time to time in Secured Party’s discretion, to take any action
and to execute any instrument that Secured Party may deem necessary or advisable
to accomplish the purposes of this Security Agreement including any action or
instrument:
     (i) to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any Collateral;
     (ii) to receive, indorse and collect any drafts or other Instruments or
Documents with respect to any Collateral;
     (iii) to enforce any obligations included in the Collateral; and
     (iv) to file any claims or take any action or institute any proceedings
that Secured Party may deem necessary or desirable for the collection of any
Collateral or otherwise to enforce the rights of Debtor or Secured Party with
respect to any Collateral.
Such power of attorney and proxy are coupled with an interest, are irrevocable,
and are to be used by Secured Party for the sole benefit of the Beneficiaries.
     (c) If Debtor fails to perform any agreement or obligation contained
herein, Secured Party may, but shall have no obligation to, itself perform, or
cause performance of, such agreement or obligation, and the expenses of Secured
Party incurred in connection therewith shall be payable by Debtor under
Section 6.6.
     (d) Secured Party shall have the right upon and during the continuance of
an Event of Default, at any time in its discretion and without notice to Debtor,
to transfer to or to register in the name of Secured Party or any of its
nominees any Pledged Equity, subject only to the revocable rights specified in
Section 5.1. Debtor shall forthwith, upon and during the continuance of an Event
of Default, cause all Pledged Equity in which it has an interest on the date
hereof to be registered in the name of Secured Party or such of Secured Party’s
nominees as Secured Party shall direct, and, upon Debtor’s acquisition of any
interest in any Pledged Equity in the future, forthwith cause the same to be so
registered.
     (e) Anything herein to the contrary notwithstanding prior to such time as
Secured Party succeeds to Debtor’s rights as owner of he Collateral, whether
pursuant to foreclosure or otherwise:
     (i) Debtor shall remain liable to perform all duties and obligations under
the agreements included in the Collateral to the same extent as if this Security
Agreement had not been executed.
     (ii) The exercise by Secured Party of any right hereunder shall not release
Debtor from any duty or obligation under any agreement included in the
Collateral.
     (iii) Secured Party shall not have any obligation or liability under the
agreements in respect of the Collateral by reason of this Security Agreement or
any other First Lien Document, nor shall Secured Party be obligated to perform
any duty or obligation of Debtor thereunder or take any action to collect or
enforce any claim for payment assigned hereunder.
PESC KPC Pipeline Equity Pledge

12



--------------------------------------------------------------------------------



 



     Section 6.2. Event of Default Remedies. If an Event of Default shall have
occurred and be continuing, Secured Party may from time to time in its
discretion (but subject to the terms and conditions of the Intercreditor
Agreement and Pipeline Credit Agreement), without limitation and without notice
except as expressly provided below:
     (a) Exercise in respect of the Collateral, in addition to any other right
and remedy provided for herein, under the other First Lien Documents, or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC (whether or not the UCC applies to the affected
Collateral) and any other applicable Law.
     (b) Require Debtor to, and Debtor will at its expense and upon request of
Secured Party forthwith, assemble all or part of the Collateral as directed by
Secured Party and make it (together with all books, records and information of
Debtor relating thereto) available to Secured Party at a place to be designated
by Secured Party that is reasonably convenient to both parties.
     (c) Prior to the disposition of any Collateral:
     (i) to the extent permitted by applicable Law, enter, with or without
process of law and without breach of the peace, any premises where any
Collateral is or may be located, and without charge or liability to Secured
Party seize and remove such Collateral from such premises, and
     (ii) have access to and use the Company’s books, records, and information
relating to the Collateral.
     (d) Reduce its claim to judgment or foreclose or otherwise enforce, in
whole or in part, the security interest created hereby by any available judicial
procedure.
     (e) Dispose of, at its office, on the premises of Debtor or elsewhere, any
Collateral, as a unit or in parcels, by public or private proceedings, and by
way of one or more contracts (but the sale of any Collateral shall not exhaust
Secured Party’s power of sale, and sales may be made from time to time, and at
any time, until all of the Collateral has been sold or until the Obligations
have been paid and performed in full), and at any such sale it shall not be
necessary to exhibit any Collateral.
     (f) Buy (or allow Secured Party to buy) Collateral, or any part thereof, at
any public sale.
     (g) Buy (or allow Secured Party to buy) Collateral, or any part thereof, at
any private sale if any Collateral is of a type customarily sold in a recognized
market or is of a type that is the subject of widely distributed standard price
quotations.
     (h) Apply by appropriate judicial proceedings for appointment of a receiver
for the Collateral, or any part thereof, and Debtor consents to any such
appointment.
     (i) Comply with any applicable state or federal Law requirement in
connection with a disposition of Collateral and such compliance shall not be
considered to affect adversely the commercial reasonableness of any sale of
Collateral.
     (j) Sell Collateral without giving any warranty, with respect to title or
any other matter.
     (k) To the extent notice of sale shall be required by law with respect to
Collateral, at least ten (10) Business Days’ notice to Debtor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification; provided that, if Secured Party fails
in
PESC KPC Pipeline Equity Pledge

13



--------------------------------------------------------------------------------



 



any respect to give such notice, its liability for such failure shall be limited
to the liability (if any) imposed on it by law under the UCC. Secured Party
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. Secured Party may adjourn any public or private sale
from time to time by announcement at the time and place fixed therefor, and such
sale may, without further notice, be made at the time and place to which it was
so adjourned.
     Section 6.3. Application of Proceeds. If an Event of Default shall have
occurred and be continuing, any cash held by or on behalf of Secured Party and
all cash proceeds received by or on behalf of Secured Party in respect of any
sale of, collection from, or other realization upon any Collateral may, in the
discretion of Secured Party, be held by Secured Party as collateral for, and/or
then or at any time thereafter applied in whole or in part by Secured Party
against, the Obligations, in the following manner:
     (a) First, subject to the terms of the Intercreditor Agreement and Pipeline
Credit Agreement, to Secured Party for any amounts then owing to Secured Party
for costs or expenses incurred by Secured Party in connection therewith.
     (b) Second, subject to the terms of the Intercreditor Agreement and
Pipeline Credit Agreement paid to Secured Party, as agent for the Beneficiaries,
in repayment of the Obligations.
     (c) Third, any surplus of such cash or cash proceeds held by or on the
behalf of Secured Party and remaining after payment in full of all the
Obligations shall be paid over to the Debtor or to whatever Person may be
lawfully entitled to receive such surplus.
     Section 6.4. Deficiency. If the proceeds of any sale, collection or
realization of or upon the Collateral of Debtor by Secured Party are
insufficient to pay all Obligations and all other amounts to which Secured Party
is entitled, Debtor shall be liable for the deficiency, together with interest
thereon as provided in the First Lien Documents or (if no interest is so
provided) at such other rate as shall be fixed by applicable law, together with
the costs of collection and the reasonable fees of any attorneys employed by
Secured Party to collect such deficiency. Subject to the provisions hereof and
applicable Law, Collateral may be sold at a loss to Debtor, and Secured Party
shall have no liability or responsibility to Debtor for such loss. Debtor
acknowledges that a private sale may result in less proceeds than a public sale.
     Section 6.5. Private Sales of Pledged Equity. Secured Party may deem it
impracticable to effect a public sale of any Pledged Equity and may determine to
make one or more private sales of such Pledged Equity to a restricted group of
purchasers that will be obligated to agree, among other things, to acquire the
same for their own account, for investment and not with a view to the
distribution or resale thereof. Any such private sale may be at a price and on
other terms less favorable to the seller than the price and other terms that
might have been obtained at a public sale. Any such private sale nevertheless
shall be deemed to have been made in a commercially reasonable manner, and
Secured Party shall not have any obligation to delay sale of any such Pledged
Equity for the period of time necessary to permit its registration for public
sale under the Securities Act. Any offer to sell any such Collateral that has
been:
     (i) publicly advertised on a bona-fide basis in a newspaper or other
publication of general circulation in the financial communities of New York, New
York, Houston, Texas and Oklahoma City, Oklahoma (to the extent that such an
offer may be so advertised without prior registration under the Securities Act),
or
     (ii) made privately in the manner described above to not less than 15
bona-fide offerees,
PESC KPC Pipeline Equity Pledge

14



--------------------------------------------------------------------------------



 



shall be deemed to involve a “public disposition” under Chapter 9.610(c) of the
UCC, notwithstanding that such sale may not constitute a “public offering” under
the Securities Act, and Secured Party may credit bid for such Collateral, i.e.,
bid in all or a portion of the Obligations.
     Section 6.6. Non-Judicial Remedies. In granting to Secured Party the power
to enforce its rights hereunder without prior judicial process or judicial
hearing, to the extent permitted by applicable Law, Debtor waives, renounces and
knowingly relinquishes any legal right that might otherwise require Secured
Party to enforce its rights by judicial process and confirms that such remedies
are consistent with the usage of trade, are responsive to commercial necessity
and are the result of a bargain at arm’s length. Secured Party may, however, in
its discretion, resort to judicial process.
     Section 6.7. Limitation on Duty of Secured Party in Respect of Collateral.
Beyond the exercise of reasonable care in the custody thereof, Secured Party
shall have no duty as to any Collateral in its possession or control or in the
possession or control of any agent or bailee or as to the preservation of rights
against prior parties or any other rights pertaining thereto. Secured Party
shall be deemed to have exercised reasonable care in the custody of Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which it accords its own property, and Secured Party shall not be liable
or responsible for any loss or damage to any Collateral, or for any diminution
in the value thereof, by reason of the act or omission of any warehouseman,
carrier, forwarding agency, consignee or other agent or bailee selected by
Secured Party in good faith.
ARTICLE VII
Miscellaneous
     Section 7.1. Notices. Any notice or communication required or permitted
hereunder shall be given in writing or by electronic transmission, sent in the
manner provided in the Pipeline Credit Agreement, if to Secured Party, to the
address set forth in the Intercreditor Agreement and for Debtor, to the address
specified in the preamble to this Security Agreement, or to such other address
or to the attention of such other individual as hereafter shall be designated in
writing by the applicable party sent in accordance herewith. Any such notice or
communication shall be deemed to have been given as provided in the Pipeline
Credit Agreement for notices given thereunder.
     Section 7.2. Amendments and Waivers. Except as provided in Section 7.3, no
amendment of this Security Agreement shall be effective unless it is in writing
and signed by Debtor and Secured Party, and no waiver of this Security Agreement
or consent to any departure by Debtor herefrom shall be effective unless it is
in writing and signed by Secured Party, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for that
given and to the extent specified in such writing. In addition, all such
amendments and waivers shall be effective only if given with the necessary
approvals required in the Pipeline Credit Agreement.
     Section 7.3. Preservation of Rights. No failure on the part of Secured
Party to exercise, and no delay in exercising, any right hereunder or under any
other First Lien Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies of
Secured Party provided herein and in the other First Lien Documents are
cumulative and are in addition to, and not exclusive of, any rights or remedies
provided by Law or otherwise.
     Section 7.4. Severability. Any provision of this Security Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or invalidity without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.
PESC KPC Pipeline Equity Pledge

15



--------------------------------------------------------------------------------



 



     Section 7.5. Survival. Each representation and warranty, covenant and other
obligation of Debtor herein shall survive the execution and delivery of this
Security Agreement, the execution and delivery of any other First Lien Document
and the creation of the Obligations.
     Section 7.6. Parties Bound, Assignment. This Security Agreement shall be
binding on Debtor and Debtor’s legal representatives, successors, and assigns
and shall inure to the benefit of Secured Party and Secured Party’s successors
and permitted assigns.
     (i) Secured Party is the agent for each Beneficiary under the Intercreditor
Agreement. The Security Interest and all Rights granted to Secured Party
hereunder or in connection herewith are for the ratable benefit of each
Beneficiary, and Secured Party may, without the joinder of any Beneficiary,
exercise any and all Rights in favor of Secured Party or any Beneficiary
hereunder, including, without limitation, conducting any foreclosure sales
hereunder, and executing full or partial releases hereof, amendments or
modifications hereto, or consents or waivers hereunder. The Rights of each
Beneficiary vis-à-vis Secured Party and each other Beneficiary may be subject to
one or more separate agreements between or among such parties, but Debtor need
not inquire about any such agreement or be subject to any terms thereof unless
Debtor specifically joins therein; and consequently, neither Debtor nor Debtor’s
legal representatives, successors, and assigns shall be entitled to any benefits
or provisions of any such separate agreements or be entitled to rely upon or
raise as a defense, in any manner whatsoever, the failure or refusal of any
party thereto to comply with the provisions thereof.
     (ii) Except for this Security Agreement and assignments made in furtherance
hereof, Debtor may not, without the prior written consent of Secured Party,
assign any Rights, duties, or obligations hereunder.
     Section 7.7. Release of Collateral; Termination.
     (a) Upon any sale, lease, transfer or other disposition of any Collateral
of Debtor in accordance with the First Lien Documents, Secured Party will, at
Debtor’s expense, execute and deliver to Debtor such documents as Debtor shall
reasonably request to evidence the release of such Collateral from the
assignment and security interest granted hereby; provided that:
     (i) at the time of such request and such release no Default shall have
occurred and be continuing,
     (ii) Debtor shall have delivered to Secured Party, at least 10 Business
Days prior to the date of the proposed release (or by such lesser notice as
Secured Party may approve), a written request for release describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a form of release for execution by Secured Party and a
certificate of Debtor to the effect that the transaction is in compliance with
the First Lien Documents and such other matters as Secured Party may request,
and
     (iii) if any First Lien Document provides for any application of the
proceeds of any such sale, lease, transfer or other disposition, or any payment
to be made, in connection therewith, such proceeds shall have been applied or
payment made as provided therein.
     (b) Upon, and only upon, the indefeasible payment and satisfaction in full
in cash of the Obligations that relate to the First Lien Credit Agreement and in
accordance with Section 10.21 of the
PESC KPC Pipeline Equity Pledge

16



--------------------------------------------------------------------------------



 



Second Lien Document, this Security Agreement and the security interest created
hereby shall terminate, all rights in the Collateral shall revert to Debtor and
Secured Party, at a Debtor’s request and at its expense, will:
     (i) return to Debtor such of Debtor’s Collateral in Secured Party’s
possession as shall not have been sold or otherwise disposed of or applied
pursuant to the terms hereof, and
     (ii) execute and deliver to Debtor such documents as Debtor shall
reasonably request to evidence such termination.
     (c) Debtor is not authorized to file any financing statement or amendment
or termination statement with respect to any financing statement originally
filed in connection with this Security Agreement without the prior written
consent of Secured Party, subject to Debtors’ rights under Chapters 9.509(d)(2)
and 9.518 of the UCC.
     Section 7.8. Governing Law. This Security Agreement shall be governed by
and construed in accordance with the laws of the State of New York.
     Section 7.9. Final Agreement. This Security Agreement and the other First
Lien Documents represent the final agreement between the parties hereto and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties hereto. There are no unwritten oral agreements between
the parties hereto.
     Section 7.10. Counterparts; Facsimile. This Security Agreement may be
executed in any number of counterparts (and by different parties hereto in
different counterparts), each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Security Agreement by telecopy, facsimile, photocopy or by sending a scanned
copy by electronic mail shall be effective as delivery of a manually executed
counterpart of this Security Agreement.
     Section 7.11. Acceptance by Secured Party. By its acceptance of the
benefits hereof, Secured Party shall be deemed to have agreed to be bound hereby
and to perform any obligation on its part set forth herein.
Remainder of this page intentionally left blank.
Signature page follows.
PESC KPC Pipeline Equity Pledge

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Debtor has executed and delivered this Security
Agreement as of the date first-above written.

              DEBTOR:   POSTROCK ENERGY SERVICES CORPORATION,         a Delaware
corporation    
 
           
 
  By:   /s/ David C. Lawler    
 
     
 
David C. Lawler    
 
      President and Chief Executive Officer    

Signature Page
PESC KPC Pipeline Equity Pledge





--------------------------------------------------------------------------------



 



ANNEX A TO PLEDGE AND SECURITY AGREEMENT
ACKNOWLEDGMENT OF PLEDGE
LIMITED LIABILITY COMPANY: POSTROCK KPC PIPELINE, LLC
INTEREST OWNER: POSTROCK ENERGY SERVICES CORPORATION
     BY THIS ACKNOWLEDGMENT OF PLEDGE, dated as of September 21, 2010, POSTROCK
KPC PIPELINE, LLC (the “Limited Liability Company”) hereby acknowledges the
pledge in favor of Royal Bank of Canada (“Pledgee”), in its capacity as
Collateral Agent for certain beneficiaries under that certain Pledge and
Security Agreement dated as of September 21, 2010 (as amended, modified,
supplemented, or restated from time to time, the “Security Agreement”), against,
and a security interest in favor of Pledgee in, all of POSTROCK ENERGY SERVICES
CORPORATION’s (the “Interest Owner”) Rights in connection with any membership
interest in the Limited Liability Company now and hereafter owned by the
Interest Owner (“Limited Liability Company Interest”).
     A. Pledge Records. The Limited Liability Company has identified Pledgee’s
interest in all of the Interest Owner’s Right, title, and interest in and to all
of the Interest Owner’s Limited Liability Company Interest as subject to a
pledge and security interest in favor of Pledgee in the Limited Liability
Company records.
     B. Limited Liability Company Distributions, Accounts, and Correspondence.
The Limited Liability Company hereby acknowledges that (i) all proceeds,
distributions, and other amounts payable to the Interest Owner, including,
without limitation, upon the termination, liquidation, and dissolution of the
Limited Liability Company shall be paid and remitted to the Pledgee upon demand,
(ii) all funds in deposit accounts shall be held for the benefit of Pledgee, and
(iii) all future correspondence, accountings of distributions, and tax returns
of the Limited Liability Company shall be provided to the Pledgee. The Limited
Liability Company acknowledges and accepts such direction and hereby agrees that
it shall, upon the written demand by the Administrative Agent, pay directly to
the Administrative Agent at its offices at Royal Bank Plaza, P.O. Box 50, 200
Bay Street, 12th Floor, South Tower, Toronto, Ontario M5J 2W7 any and all
distributions, income, and cash flow arising from the Limited Liability Company
Interests whether payable in cash, property or otherwise, subject to and in
accordance with the terms and conditions of the Limited Liability Company
Agreement. The Pledgee may from time to time notify the Limited Liability
Company of any change of address to which such amounts are to be paid.
Remainder of Page Intentionally Blank.
Signature Page to Follow.
PESC KPC Pipeline Equity Pledge
Annex A Page 1





--------------------------------------------------------------------------------



 



     EXECUTED as of the date first stated in this Acknowledgment of Pledge.

                      POSTROCK KPC PIPELINE, LLC,         a Delaware limited
liability company    
 
                    By:   POSTROCK ENERGY SERVICES CORPORATION,             its
sole member    
 
               
 
      By:        
 
         
 
David C. Lawler    
 
          President and Chief Executive Officer    

PESC KPC Pipeline Equity Pledge
Annex A Page 2

